

116 S2731 : Essential National Security Authorities Act for Fiscal Year 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2731IN THE SENATE OF THE UNITED STATESOctober 29, 2019Mr. Inhofe, from the Committee on Armed Services, reported the following original bill; which was read twice
			 and placed on the calendarNovember 12, 2019Previous reporting vitiated by unanimous consentA BILLTo authorize appropriations  for fiscal year 2020 for military activities of the Department of
			 Defense, for military construction,
			 and for defense activities of the Department of Energy, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Essential National Security Authorities Act for Fiscal Year 2020.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Congressional defense committees.DIVISION A—Department of Defense AuthorizationsTITLE I—ProcurementSubtitle A—Authorization of AppropriationsSec. 101. Authorization of appropriations.Subtitle E—Defense-wide, Joint, and Multiservice MattersSec. 153. Economic order quantity contracting authority for F–35 Joint Strike Fighter program.TITLE II—Research, Development, Test, and EvaluationSubtitle A—Authorization of AppropriationsSec. 201. Authorization of appropriations.Subtitle B—Program Requirements, Restrictions, and LimitationsSec. 212. Temporary inclusion of Joint Artificial Intelligence Center of the Department of Defense in personnel management authority to attract experts in science and engineering.TITLE III—Operation and MaintenanceSubtitle A—Authorization of AppropriationsSec. 301. Authorization of appropriations.Subtitle C—Logistics and SustainmentSec. 332. Modification to limitation on length of overseas forward deployment of naval vessels.Subtitle E—Other MattersSec. 352. Extension of authority for Secretary of Defense to use Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entities.TITLE IV—Military Personnel AuthorizationsSubtitle C—Authorization of AppropriationsSec. 421. Military personnel.TITLE V—Military Personnel PolicySec. 572. Impact aid for children with severe disabilities.TITLE VI—Compensation and Personnel BenefitsSubtitle B—Bonuses and Special and Incentive PaysSec. 611. One-year extension of certain expiring bonus and special pay authorities.TITLE VIII—Acquisition Policy, Acquisition Management, and Related MattersSec. 804. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan.TITLE X—General ProvisionsSubtitle A—Financial MattersSec. 1001. General transfer authority.Subtitle C—Naval Vessels and ShipyardsSec. 1018. Permanent authority for sustaining operational readiness of Littoral Combat Ships on extended deployment.Subtitle E—Miscellaneous Authorities and LimitationsSec. 1042. Extension of National Security Commission on Artificial Intelligence.Subtitle H—Other MattersSec. 1084. National Commission on Military Aviation Safety.TITLE XI—Civilian Personnel MattersSec. 1103. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone.Sec. 1104. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas.Sec. 1105. Defense Advanced Research Projects Agency personnel management authority.TITLE XII—Matters Relating to Foreign NationsSubtitle A—Assistance and TrainingSec. 1202. Extension of authority for cross servicing agreements for loan of personnel protection and personnel survivability equipment in coalition operations.Sec. 1203. Two-year extension of program authority for Global Security Contingency Fund.Subtitle B—Matters Relating to Afghanistan and PakistanSec. 1211. Extension of Commanders' Emergency Response Program.Sec. 1212. Afghanistan Security Forces Fund.Sec. 1214. Extension and modification of reimbursement of certain coalition nations for support provided to United States military operations.Subtitle C—Matters Relating to Syria, Iraq, and IranSec. 1221. Extension of authority to provide assistance to the vetted Syrian opposition.Sec. 1223. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq.Subtitle D—Other MattersSec. 1231. North Atlantic Treaty Organization Joint Force Command.TITLE XIII—Cooperative Threat ReductionSec. 1301. Funding allocations.Sec. 1302. Specification of cooperative threat reduction funds.TITLE XIV—Other AuthorizationsSubtitle A—Military ProgramsSec. 1401. Working capital funds.Sec. 1402. Chemical Agents and Munitions Destruction, Defense.Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1404. Defense Inspector General.Sec. 1405. Defense Health Program.Subtitle C—Armed Forces Retirement HomeSec. 1421. Authorization of appropriations for Armed Forces Retirement Home.Subtitle D—Other MattersSec. 1431. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois.TITLE XV—Authorization of additional appropriations for overseas contingency operationsSubtitle A—Authorization of additional appropriationsSec. 1501. Purpose.Sec. 1502. Overseas contingency operations.Sec. 1503. Procurement.Sec. 1504. Research, development, test, and evaluation.Sec. 1505. Operation and maintenance.Sec. 1506. Military personnel.Sec. 1507. Working capital funds.Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1509. Defense Inspector General.Sec. 1510. Defense Health Program.Subtitle B—Financial mattersSec. 1521. Treatment as additional authorizations.Sec. 1522. Special transfer authority.Subtitle C—Other MattersSec. 1531. Interdiction of improvised explosive device precursor chemicals.TITLE XVI—Strategic Programs, Cyber, and Intelligence MattersSec. 1627. Authority to use operation and maintenance funds for cyber operations-peculiar capability development projects.Sec. 1639. Extension of authorities for Cyberspace Solarium Commission.DIVISION B—Military Construction AuthorizationsSec. 2001. Short title.Sec. 2002. Expiration of authorizations and amounts required to be specified by law.Sec. 2003. Effective date.TITLE XXI—Army military constructionSec. 2101. Authorized Army construction and land acquisition projects.Sec. 2102. Family housing.Sec. 2103. Authorization of appropriations, Army.Sec. 2104. Modification of authority to carry out certain fiscal year 2019 project.TITLE XXII—Navy military constructionSec. 2201. Authorized Navy construction and land acquisition projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.TITLE XXIII—Air Force military constructionSec. 2301. Authorized Air Force construction and land acquisition projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Modification of authority to carry out certain fiscal year 2015 project.Sec. 2306. Modification of authority to carry out certain fiscal year 2016 project.Sec. 2307. Modification of authority to carry out certain fiscal year 2017 project.Sec. 2308. Additional authority to carry out certain fiscal year 2018 projects.Sec. 2309. Modification of authority to carry out certain fiscal year 2019 projects.TITLE XXIV—Defense Agencies military constructionSec. 2401. Authorized Defense Agencies construction and land acquisition projects.Sec. 2402. Authorized Energy Resilience and Conservation Investment Program projects.Sec. 2403. Authorization of appropriations, Defense Agencies.TITLE XXV—International programsSubtitle A—North Atlantic Treaty Organization Security Investment ProgramSec. 2501. Authorized NATO construction and land acquisition projects.Sec. 2502. Authorization of appropriations, NATO.Subtitle B—Host Country In-Kind ContributionsSec. 2511. Republic of Korea funded construction projects.TITLE XXVI—Guard and Reserve Forces facilitiesSec. 2601. Authorized Army National Guard construction and land acquisition projects.Sec. 2602. Authorized Army Reserve construction and land acquisition projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects.Sec. 2604. Authorized Air National Guard construction and land acquisition projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.Sec. 2606. Authorization of appropriations, National Guard and Reserve.TITLE XXVII—Base realignment and closure activitiesSec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account.TITLE XXIX—Overseas contingency operations and emergency military constructionSubtitle A—Overseas contingency operations military constructionSec. 2901. Authorized Army construction and land acquisition projects.Sec. 2902. Authorized Navy construction and land acquisition projects.Sec. 2903. Authorized Air Force construction and land acquisition projects.Sec. 2904. Authorized Defense Agencies construction and land acquisition projects.Sec. 2907. Authorization of appropriations.Subtitle B—Emergency military constructionSec. 2911. Authorization of emergency supplemental appropriations for military construction projects.DIVISION C—Department of Energy National Security AuthorizationsTITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARDSec. 3201. Authorization.DIVISION D—Funding TablesSec. 4001. Authorization of amounts in funding tables.DIVISION D—Funding TablesSec. 4001. Authorization of amounts in funding tables.DIVISION D—Funding TablesSec. 4001. Authorization of amounts in funding tables.TITLE XLI—ProcurementSec. 4101. Procurement.Sec. 4102. Procurement for overseas contingency operations.TITLE XLII—Research, Development, Test, and EvaluationSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.TITLE XLIII—Operation and MaintenanceSec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency operations.TITLE XLIV—Military PersonnelSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency operations.TITLE XLV—Other AuthorizationsSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency operations.TITLE XLVI—Military ConstructionSec. 4601. Military construction.Sec. 4602. Military construction for overseas contingency operations.Sec. 4603. Emergency military construction.TITLE XLVII—Department of Energy National Security ProgramsSec. 4701. Department of Energy national security programs. 2.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
		ADepartment of Defense Authorizations
			IProcurement
				AAuthorization of Appropriations
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.
					EDefense-wide, Joint, and Multiservice Matters
 153.Economic order quantity contracting authority for F–35 Joint Strike Fighter programThe Secretary of Defense is authorized to award multiyear contractsfor the procurement of F-35 aircraft in economic order quantities forfiscal year 2021 (Lot 15) through fiscal year 2023 (Lot 17).
					IIResearch, Development, Test, and Evaluation
				AAuthorization of Appropriations
 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development ,test, and evaluation, as specified in the funding table in section 4201.
					BProgram Requirements, Restrictions, and Limitations
					212.Temporary inclusion of Joint Artificial Intelligence Center of the Department of Defense in
			 personnel management authority to attract experts in science and
			 engineering
 (a)In generalSubsection (a) of section 1599h of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (6)Joint artificial intelligence centerThe Director of the Joint Artificial Intelligence Center may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Center. The authority to carry out the program under this paragraph shall terminate on December 31, 2024..
 (b)Scope of appointment authoritySubsection (b)(1) of such section is amended— (1)in subparagraph (D), by striking and at the end;
 (2)in subparagraph (E), by adding and at the end; and (3)by adding at the end the following new subparagraph:
								
 (F)in the case of the Joint Artificial Intelligence Center, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Center;.
 (c)Extension of terms of appointmentSubsection (c)(2) of such section is amended by striking “or the Defense Innovation Unit Experimental” and inserting “the Defense Innovation Unit Experimental, or the Joint Artificial Intelligence Center”.
						IIIOperation and Maintenance
				AAuthorization of Appropriations
 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.
					CLogistics and Sustainment
 332.Modification to limitation on length of overseas forward deployment of naval vesselsSection 323 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection (c):
							
 (c)Extension of limitation on length of overseas forward deployment for U.S.S. Shiloh (CG–67)Notwithstanding subsection (b), the Secretary of the Navy shall ensure that the U.S.S. Shiloh (CG-67) is assigned a homeport in the United States by not later than September 30, 2023..
						EOther Matters
					352.Extension of authority for Secretary of Defense to use Department of Defense reimbursement rate for
			 transportation services provided to certain non-Department of Defense
 entitiesSection 2642(b) of title 10, United States Code, is amended by striking October 1, 2019 and inserting October 1, 2024. IVMilitary Personnel Authorizations CAuthorization of Appropriations 421.Military personnel (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.
						(b)Construction of
 authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2020.
						VMilitary Personnel Policy
				572.Impact aid for
		children with severe disabilities
 (a)In generalOf the amount authorized to be appropriated for fiscal year 2020 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
 (b)Use of certain amountOf the amount available under subsection (a) for payments as described in that subsection, $5,000,000 shall be available for such payments to local educational agencies determined by the Secretary of Defense, in the discretion of the Secretary, to have higher concentrations of military children with severe disabilities.
					VICompensation and Personnel Benefits
				BBonuses and Special and Incentive Pays
					611.One-year extension of certain expiring bonus and special pay authorities
 (a)Authorities relating To reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2019 and inserting December 31, 2020.
 (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020: (1)Section 2130a(a)(1), relating to nurse officer candidate accession program.
 (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
 (c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020. (d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020:
 (1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers.
 (3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.
 (5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps.
 (6)Section 351(h), relating to hazardous duty pay. (7)Section 352(g), relating to assignment pay or special duty pay.
 (8)Section 353(i), relating to skill incentive pay or proficiency bonus. (9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
 (e)Authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020. VIIIAcquisition Policy, Acquisition Management, and Related Matters 804.Extension of authority to acquire products and services produced in countries along a major route of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 1214 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1649), is further amended by striking December 31, 2019 and inserting December 31, 2021.
				XGeneral Provisions
				AFinancial Matters
					1001.General
		transfer authority
						(a)Authority To
		transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2020 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed the amount specified in Acts appropriating funds for the Department of Defense for fiscal year 2020.
							(3)Exception for
 transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).
 (b)LimitationsThe authority provided by subsection (a) to transfer authorizations—
 (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and
 (2)may not be used to provide authority for an item that has been denied authorization by Congress.
							(c)Effect on
 authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
						(d)Notice to
 CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).
						CNaval Vessels and Shipyards
					1018.Permanent authority for sustaining operational readiness of Littoral Combat Ships on extended
 deploymentSection 8680(a)(2) of title 10, United States Code, is amended by striking subparagraph (D). EMiscellaneous Authorities and Limitations 1042.Extension of National Security Commission on Artificial Intelligence (a)ExtensionSubsection (e) of section 1051 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1962) is amended by striking October 1, 2020 and inserting March 1, 2021.
 (b)ReportsSubsection (c) of such section is amended— (1)in paragraph (1), by striking Not later than 180 days after the date of the enactment of this Act and inserting Not later than August 1, 2019;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (1) the following new paragraphs:
								
 (2)Interim reportsNot later than each of December 1, 2019, and December 1, 2020, the Commission shall submit as described in that paragraph an interim report on the review required under subsection (b).
 (3)Final reportNot later than March 1, 2021, the Commission shall submit as described in paragraph (1) a comprehensive final report on the review required under subsection (b)..
							HOther Matters
					1084.National Commission on Military Aviation Safety
 (a)Extension of deadline for reportSubsection (h)(2) of section 1087 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking March 1, 2020 an inserting December 1, 2020.
 (b)Secretary of Defense reportSuch section is further amended by adding at the end the following new subsection:  (l)Report to CongressNot later than 120 days after the date of the submittal of the report under subsection (h)(2), the Secretary of Defense, in coordination with the Secretary of each of the military departments, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that includes each of the following:
 (1)An assessment of the findings and conclusions of the Commission. (2)The plan of the Secretaries for implementing the recommendations of the Commission.
 (3)Any other actions taken or planned by the Secretary of Defense or the Secretary of any of the military departments to improve military aviation safety..
 (c)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated for the National Commission on Military Aviation Safety established under section 1087 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), of the amounts authorized to be appropriated for Operation and Maintenance, Defense-wide for fiscal year 2020, as specified in the funding table in section 4301, $3,000,000 shall be available for the National Commission on Aviation Safety.
						XICivilian Personnel Matters
				1103.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian
 personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and most recently amended by section 1115 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking 2020 and inserting 2021.
				1104.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation
 on pay for Federal civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1104(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking through 2019 and inserting through 2020.
 1105.Defense Advanced Research Projects Agency personnel management authoritySection 1599h(b)(1)(B) of title 10, United States Code, is amended by striking 100 positions and inserting 140 positions. XIIMatters Relating to Foreign Nations AAssistance and Training 1202.Extension of authority for cross servicing agreements for loan of personnel protection and personnel survivability equipment in coalition operationsSection 1207(e) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 2342 note) is amended by striking September 30, 2019 and inserting September 30, 2024.
 1203.Two-year extension of program authority for Global Security Contingency FundSection 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note) is amended—
 (1)in subsection (i)(1), by striking September 30, 2019 and inserting September 30, 2021; and (2)in subsection (o)—
 (A)in the first sentence, by striking September 30, 2019 and inserting September 30, 2021; and (B)in the second sentence, by striking through 2019 and inserting through 2021.
							BMatters Relating to Afghanistan and Pakistan
 1211.Extension of Commanders' Emergency Response ProgramSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1224(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2032), is further amended—
 (1)in subsection (a), by striking December 31, 2019 and inserting December 31, 2020; (2)in subsection (b), by striking fiscal years 2017 through 2019 and inserting fiscal years 2017 through 2020; and
 (3)in subsection (f), by striking December 31, 2019 and inserting December 31, 2020. 1212.Afghanistan Security Forces FundFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2020 shall be subject to the conditions contained in—
 (1)subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181 122 Stat. 428), as most recently amended by section 1223(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2028); and
 (2)section 1521(d)(1) of the National Defense Authorization Act for Fiscal year 2017 (Public law 114–328; 130 Stat. 2577).
						1214.Extension and modification of reimbursement of certain coalition nations for support provided to
			 United States
 military operationsSection 1233(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1225 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended to read as follows:
						
 (a)AuthorityFrom funds made available for the Department of Defense for the period beginning on October 1, 2019, and ending on December 31, 2020, for overseas contingency operations for operation and maintenance, Defense-wide activities, the Secretary of Defense may reimburse any key cooperating nation (other than Pakistan) for—
 (1)logistical and military support provided by that nation to or in connection with United States military operations in Afghanistan, Iraq, or Syria; and
 (2)logistical, military, and other support, including access, provided by that nation to or in connection with United States military operations described in paragraph (1)..
					CMatters Relating to Syria, Iraq, and Iran
					1221.Extension of authority to provide assistance to the vetted Syrian opposition
 (a)ExtensionSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as most recently amended by section 1231 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2033), is further amended by striking December 31, 2019 and inserting December 31, 2020.
 (b)Reprogramming requirementSubsection (f) of such section 1209, as so most recently amended, is further amended by striking December 31, 2019 and inserting December 31, 2020. 1223.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq (a)AuthoritySection 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended—
 (1)by amending subsection (a) to read as follows:  (a)AuthorityThe Secretary of Defense may support United States Government security cooperation activities in Iraq by providing funds for operations and activities of the Office of Security Cooperation in Iraq.; 
 (2)by striking subsection (f); (3)in subsection (g)(2), by striking subparagraph (F); and
 (4)by redesignating subsection (g) as subsection (f). (b)Types of supportSubsection (b) of such section is amended by striking life support, transportation and personal security, and construction and renovation of facilities and inserting life support, transportation, and personal security.
 (c)Amount availableSuch section is further amended— (1)in subsection (c)—
 (A)by striking fiscal year 2019 and inserting fiscal year 2020; and (B)by striking $45,300,000 and inserting $30,000,000; and
 (2)in subsection (d), by striking fiscal year 2019 and inserting fiscal year 2020. (d)Coverage of costs of the Office of Security Cooperation in IraqSubsection (e) of such section is amended by striking activities of security assistance teams in Iraq in connection with such sale and inserting activities of the Office of Security Cooperation in Iraq in excess of the amount set forth in subsection (c).
						DOther Matters
					1231.North Atlantic Treaty Organization Joint Force Command
 (a)In generalSubchapter II of chapter 138 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2350nNorth Atlantic Treaty Organization Joint Force Command
 (a)AuthorizationThe Secretary of Defense shall authorize the establishment of, and the participation by members of the armed forces in, the North Atlantic Treaty Organization Joint Force Command (in this section referred to as the Joint Force Command), to be established in the United States.
 (b)Use of Department of Defense facilities and equipmentThe Secretary may use facilities and equipment of the Department of Defense to support the Joint Force Command.
 (c)Availability of fundsAmounts authorized to be appropriated to the Department of Defense shall be available to carry out the purposes of this section..
 (b)Conforming amendmentThe table of sections at the beginning of subchapter II of chapter 138 of title 10, United States Code, is amended by adding at the end the following new item:
							2350n. North Atlantic Treaty Organization Joint Force Command..
						XIIICooperative Threat Reduction
 1301.Funding allocationsOf the $338,700,000 authorized to be appropriated to the Department of Defense for fiscal year 2020 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:
 (1)For strategic offensive arms elimination, $492,000. (2)For chemical weapons destruction, $12,856,000.
 (3)For global nuclear security, $33,919,000. (4)For cooperative biological engagement, $183,642,000.
 (5)For proliferation prevention, $79,869,000. (6)For activities designated as Other Assessments/Administrative Costs, $27,922,000.
 1302.Specification of cooperative threat reduction fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division Dfor the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2020, 2021, and 2022.
				XIVOther Authorizations
				AMilitary Programs
					1401.Working
 capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.
					1402.Chemical Agents and Munitions Destruction, Defense
						(a)Authorization
 of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.
 (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—
 (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
 (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
 1403.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.
					1404.Defense
 Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.
 1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2020 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries.
					CArmed Forces Retirement Home
 1421.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2020 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					DOther Matters
					1431.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health
			 Care Center, Illinois
 (a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $127,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
 (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
						XVAuthorization of additional appropriations for overseas contingency operations
				AAuthorization of additional appropriations
 1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2020 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.
 1502.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(ii)).
 1503.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102.
 1504.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202.
 1505.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302.
 1506.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402.
 1507.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.
 1508.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502.
 1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.
 1510.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.
					BFinancial matters
 1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.
					1522.Special transfer authority
						(a)Authority To transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2020 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed the amount specified in Acts appropriating funds for the Department of Defense for fiscal year 2020.
 (b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
 (c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.
						COther Matters
 1531.Interdiction of improvised explosive device precursor chemicalsSection 1521(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2097) is amended—
 (1)in paragraph (1)— (A)by striking for fiscal year 2019 and inserting for each of fiscal years 2019 and 2020; and
 (B)by inserting in each such fiscal year after may be made available; and (2)in paragraph (4), by striking December 31, 2019 and inserting December 31, 2020.
						XVIStrategic Programs, Cyber, and Intelligence Matters
				1627.Authority to use operation and maintenance funds for cyber operations-peculiar capability
			 development projects
 (a)In generalThe Secretary of Defense and each Secretary concerned may obligate and expend not more than $3,000,000 of amounts authorized to be appropriated for operation and maintenance in each of fiscal years 2020 through 2022 to carry out cyber operations-peculiar capability development projects.
 (b)CertificationFor each development project initiated under the authority provided for in subsection (a), the Commander of the United States Cyber Command shall certify to the congressional defense committees that each project is determined to be cyber operations-peculiar.
 (c)NotificationNot later than 15 days after exercising the authority provided for in subsection (a), the Secretary of Defense shall notify the congressional defense committees of such exercise.
 (d)ReportNot later than December 31 of each year through 2022, the Secretary of Defense shall submit to the congressional defense committees a report on expenditures made pursuant to the authority provided for in subsection (a). Each such report shall include a full description and evaluation of each of the cyber operations-peculiar capability development projects that is the subject of each such expenditure, definitions and standards for cyber operations-peculiar requirements, transition plans, and any other matters the Secretary determines relevant.
 1639.Extension of authorities for Cyberspace Solarium CommissionSection 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)in paragraph (1), by striking September 1, 2019 and inserting February 1, 2020; and (2)in paragraph (2), by striking and intelligence committees and inserting committees, the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives.
					BMilitary Construction Authorizations
 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2020. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
 (1)October 1, 2024; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2025.
 (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
 (1)October 1, 2024; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2025 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
 2003.Effective dateTitles XXI through XXVII and XXIX shall take effect on the later of— (1)October 1, 2019; or
 (2)the date of the enactment of this Act. XXIArmy military construction 2101.Authorized Army construction and land acquisition projects (a)Inside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and as specified in the funding table in section 4601.
 (b)Outside the United StatesThe Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and as specified in the funding table in section 4601.
					2102.Family housing
 (a)Construction and acquisitionThe Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and as specified in the funding table in section 4601.
 (b)Planning and designThe Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units using amounts not to exceed amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and as specified in the funding table in section 4601.
					2103.Authorization of appropriations, Army
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 2104.Modification of authority to carry out certain fiscal year 2019 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232) for Anniston Army Depot, Alabama, for construction of a weapon maintenance shop, the Secretary of the Army may construct a 21,000 square foot weapon maintenance shop.
				XXIINavy military construction
				2201.Authorized Navy construction and land acquisition projects
 (a)Inside the United StatesThe Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and as specified in the funding table in section 4601.
 (b)Outside the United StatesThe Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and as specified in the funding table in section 4601.
					2202.Family housing
 (a)Construction and acquisitionThe Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and as specified in the funding table in section 4601.
 (b)Planning and designThe Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units using amounts not to exceed amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and as specified in the funding table in section 4601.
 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed the amounts appropriated pursuant to the authorization or appropriations in section 2204(a) of this Act and available for military family housing functions as specified in the funding table in section 4601.
				2204.Authorization of appropriations, Navy
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					XXIIIAir Force military construction
				2301.Authorized Air Force construction and land acquisition projects
 (a)Inside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and as specified in the funding table in section 4601.
 (b)Outside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and as specified in the funding table in section 4601.
					2302.Family housing
 (a)construction and acquisitionThe Secretary of the Air Force may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and as specified in the funding table in section 4601.
 (b)Planning and designThe Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units using amounts not to exceed amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and as specified in the funding table in section 4601.
 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed the amounts appropriated pursuant to the authorization or appropriations in section 2304(a) of this Act and available for military family housing functions as specified in the funding table in section 4601.
				2304.Authorization of appropriations, Air Force
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 2305.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3679) for Royal Air Force Croughton, for JIAC Consolidation Phase 1, the location shall be Royal Air Force Molesworth, United Kingdom.
 2306.Modification of authority to carry out certain fiscal year 2016 projectIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1153) for JIAC Consolidation Phase 2, as modified by section 2305 of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232) for an unspecified location in the United Kingdom, the Secretary of the Air Force may construct a 5,152 square meter intelligence analytic center, a 5,234 square meter intelligence fusion center, and a 807 square meter battlefield information collection and exploitation system center at Royal Air Force Molesworth, United Kingdom.
 2307.Modification of authority to carry out certain fiscal year 2017 projectIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2697) for JIAC Consolidation Phase 3, as modified by section 2305 of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–32) for an unspecified location in the United Kingdom, the Secretary of the Air Force may construct a 1,562 square meter regional joint intelligence training facility and a 4,495 square meter combatant command intelligence facility at Royal Air Force Molesworth, United Kingdom.
				2308.Additional authority to carry out certain fiscal year 2018 projects
 (a)Joint Base San AntonioIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1826) for Joint Base San Antonio, Texas—
 (1)for construction of a dining and classroom facility the Secretary of the Air Force may construct a 750 square meter equipment building; and
 (2)for construction of an air traffic control tower the Secretary of the Air Force may construct a 636 square meter air traffic control tower.
 (b)RyggeIn the case of the authorization contained in the table in section 2903 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1876) for Rygge, Norway, for repairing and expanding a quick reaction alert pad, the Secretary of the Air Force may construct 1,327 square meters of aircraft shelter and a 404 square meter fire protection support building.
					2309.Modification of authority to carry out certain fiscal year 2019 projects
 (a)Hanscom Air Force BaseIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232) for Hanscom Air Force Base, Massachusetts, for the construction of a semiconductor or microelectronics lab facility, the Secretary of the Air Force may construct a 1,000 kilowatt stand-by generator.
 (b)Royal Air Force LakenheathIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232) for Royal Air Force Lakenheath, United Kingdom, for the construction of an F-35 dormitory, the Secretary of the Air Force may construct a 5,900 square meter dormitory.
					XXIVDefense Agencies military construction
				2401.Authorized Defense Agencies construction and land acquisition projects
 (a)Inside the United StatesThe Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and as specified in the funding table in section 4601.
 (b)Outside the United StatesThe Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and as specified in the funding table in section 4601.
					2402.Authorized Energy Resilience and Conservation Investment Program projects
 (a)Inside the United StatesThe Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and as specified in the funding table in section 4601.
 (b)Outside the United StatesThe Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and as specified in the funding table in section 4601.
					2403.Authorization of appropriations, Defense Agencies
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					XXVInternational programs
				ANorth Atlantic Treaty Organization Security Investment Program
 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
					2502.Authorization of appropriations, NATO
 (a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.
 (b)Authority to recognize NATO authorization amounts as budgetary resources for project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project.
						BHost Country In-Kind Contributions
 2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, and in the amounts, set forth in the following table:Republic of Korea Funded Construction ProjectsCountryComponentInstallation or LocationProjectAmountKoreaArmyCamp CarrollArmy Prepositioned Stock-4 Wheeled Vehicle Maintenance Facility$51,000,000ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P1$154,000,000ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P2$211,000,000ArmyCamp HumphreysSatellite Communications Facility$32,000,000Air ForceGwangju Air BaseHydrant Fuel System Upgrade Electrical$35,000,000Air ForceKunsan Air BaseDistribution System$14,200,000Air ForceKunsan Air BaseDining Facility$21,000,000Air ForceSuwon Air BaseHydrant Fuel System$24,000,00
					XXVIGuard and Reserve Forces facilities
 2601.Authorized Army National Guard construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out military construction projects for Army National Guard locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601.
 2602.Authorized Army Reserve construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out military construction projects for Army Reserve locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601.
 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out military construction projects for Navy Reserve and Marine Corps Reserve locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601.
 2604.Authorized Air National Guard construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601.
 2605.Authorized Air Force Reserve construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601.
 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.
				XXVIIBase realignment and closure activities
				2701.Authorization of appropriations for base realignment and closure activities funded through
 Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.
				XXIXOverseas contingency operations and emergency military construction
				AOverseas contingency operations military construction
 2901.Authorized Army construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Army: Outside the United StatesCountryLocationAmountCubaGuantanamo Bay$33,800,000Worldwide UnspecifiedUnspecified Worldwide Locations$42,200,000
 2902.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryLocationAmountSpainRota$69,570,000
 2903.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryLocationAmountIcelandKeflavik$57,000,000SpainMoron$8,500,000Worldwide UnspecifiedUnspecified Worldwide Locations$175,000,000
 2904.Authorized Defense Agencies construction and land acquisition projectsThe Secretary of Defense may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Defense Agencies: Outside the United StatesCountryLocationAmountGermanyGemersheim$46,000,000
 2907.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602.
					BEmergency military construction
 2911.Authorization of emergency supplemental appropriations for military construction projectsFunds are hereby authorized to be appropriated for the Department of Defense for the military construction projects authorized in the funding table in section 4603, in such amounts as may be designated as emergency requirements pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
					CDepartment of Energy National Security Authorizations
			XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				3101.National Nuclear Security Administration
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.
 (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 20–D–931, KL Fuel Development Laboratory, Knolls Atomic Power Laboratory, Schenectady, New
			 York, $23,700,000.
General Purpose Project, PF–4 Power and Communications Systems Upgrade, Los Alamos National
			 Laboratory, New Mexico, $16,000,000.
					3102.Defense environmental cleanup
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.
 (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant projects:Project 20–D–401, Saltstone Disposal Units numbers 10, 11, and 12, Savannah River Site, Aiken,
			 South
			 Carolina, $1,000,000.Project 20–D–402, Advanced Manufacturing Collaborative, Savannah River Site, Aiken, South
			 Carolina, $50,000,000.Project 20–U–401, On-Site Waste Disposal Facility (Cell Lines 2 and 3), Portsmouth Site, Pike
			 County, Ohio, $10,000,000.
 3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for other defense activities in carrying out programs as specified in the funding table in section 4701.
 3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for nuclear energy as specified in the funding table in section 4701.
				XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD
 3201.AuthorizationThere are authorized to be appropriated for fiscal year 2020, $29,450,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).
				DFunding Tables
			4001.Authorization of amounts in funding tables
 (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
 (b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
 (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
 (2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
 (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.